Title: To Thomas Jefferson from Caldcleugh & Thomas, 17 June 1807
From: Caldcleugh & Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 17 June 1807.
                        
                        On the 30th Ulto. we shipped at the request of Mr. Claxton on board Capt. Hands packet, a small Box
                            to your address, containing a few articles as ⅌ Bill accompanying
                            this, it was also Mr. Claxton’s request that we should advise you of the shipments about the time the vessel would
                            probably have arrived, & that we should forward the Account of the Goods at the same time—In expectation of their
                            arrival by this time—We are very respectfully Yr. obdt. Servts.
                        
                            Caldcleugh & Thomas
                            
                        
                    